DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/30/2021 have been considered for examination. 

With regard to the 112(a) rejections, Applicant’s arguments filed 11/30/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112(a) rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 11/30/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 15, 18-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US Publication No. 2010/0177649) in view of Kim et al (US Patent No. 8,995,462) and further in view of Kim’460 et al (US Publication No. 2010/0027460) and further in view of Kim’931 et al (US Publication No. 2013/0229931).  

Regarding claim 15, Ishii teaches, a method for wireless communication [FIGS. 8-9 and 12, a method for a mobile communication system], the method comprising: 
receiving a first uplink grant for a hybrid automatic repeat and request (HARQ) process [FIGS. 8-9 and 12; ¶0132, receiving an uplink scheduling grant for HARQ process];
determining whether the first uplink grant is for retransmission [FIGS. 8-9 and 12; ¶0132, determining whether the uplink scheduling grant does specify the retransmission]; and
based on a determination that the first uplink grant is for the retransmission for the HARQ process  [FIGS. 8-9 and 12; ¶0132 and 0149, based on a determination that the uplink scheduling grant for the HARQ process is for the retransmission], ignoring the first uplink grant [FIGS. 8-9 and 12; ¶0132 and 0149, ignore the uplink scheduling grant] and a HARQ buffer of the HARQ process [¶0130, data buffer storing user data for HARQ retransmission].
Ishii does not explicitly teach (see, emphasis), “determining whether the first uplink grant is a semi-persistent scheduling (SPS) uplink grant with a second RNTI, ... based on a determination that the first uplink grant is the SPS uplink grant with the second RNTI”, ... “based on” a buffer being “empty”, ignoring the first uplink grant,.
However, Kim teaches, determining whether the first uplink grant is a semi-persistent scheduling (SPS) uplink grant, ... based on a determination that the first uplink grant is the SPS uplink grant [claims 9, 14 and 16, if the sub-frame for uplink transmission using an uplink grant is allocated using semi-persistent scheduling resource], ignoring the received first grant [claims 9, 14 and 16, discard the uplink grant and stop execution of the uplink transmission by using the uplink grant].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Ishii by including the above-mentioned features, as taught by Kim because it provides the method of Ishii with the enhanced capability of minimizing occurrence of signal collision in a wireless communication system [column 1, last paragraph and column 2, first paragraph].
Although Ishii teaches, a HARQ buffer of the HARQ process, Ishii in view of Kim does not explicitly teach (see, emphasis), “based on” a buffer being “empty”, ignoring the first uplink grant.
	However, Kim’460 teaches, “based on” a HARQ buffer being “empty”, ignoring a first uplink grant [FIG. 7, ¶0056-0057, 0062 and 0066, if/based on HARQ buffer is empty (step 710), ignoring uplink message and does not transmit data (step 720)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Ishii in view of Kim by including the above-mentioned features as taught by Kim’460 because it provides the method of Ishii in view of Kim with the enhanced capability of reducing interferences between uplink transmission resources not served for UE [¶0062 and 0091 of Kim’460].
Further, Ishii in view of Kim and Kim’460 does not explicitly teach (see, emphasis), a semi-persistent scheduling (SPS) uplink grant with a second RNTI.
However, Kim’931 teaches, a semi-persistent scheduling (SPS) uplink grant with a second RNTI [¶0291, SPS service assignment with SPS C-RNTI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Ishii in view of Kim and Kim’460 by including the above-mentioned features as taught by Kim’931 because it provides the method of Ishii in view of Kim and Kim’460 with the enhanced capability of reducing signaling overhead, thus improve performance of a mobile communication system [¶0008 of Kim’931].

Regarding claim 18, Ishii further teaches, skipping an uplink transmission when there is no data available for transmission [FIGS. 8-9 and 12; ¶0132 and 0149, ignoring the uplink grant when there is no data to be retransmitted].  

Regarding claim 19, Ishii teaches, wherein the receiving occurs at a user equipment (UE) and the ignoring occurs at the UE [FIGS. 8-9 and 12; ¶0132, the receiving of an uplink scheduling grant and ignoring the uplink scheduling grant occur at UE].  

Regarding claim 20, Ishii teaches, wherein the first uplink grant is received via a physical downlink control channel (PDCCH) [FIGS. 8-9 and 12; ¶0137-0138, 0140 and 0144, the uplink scheduling grant is received via a physical downlink control channel (PDCCH)]. 	

Regarding claim 21, Ishii teaches, an apparatus for wireless communication [FIGS. 8-9 and 12, user equipment (UE)], the apparatus comprising: 
a memory [FIGS. 8-9; ¶0125, note that every UE has memory]; 
a transceiver [FIGS. 8-9; ¶0128, transmission/receiving section 106; note that every UE has a transceiver] ; and 
a processor operatively coupled to the memory and the transceiver, wherein the processor is configured to [FIGS. 8-9; ¶0124, signal processing section 108; note that every UE has a processor coupled to the memory and the transceiver, configured to perform actions].
Claim 21 is rejected based on at least the same ground applied to claim 15.

Regarding claim 24, claim 24 is rejected based on at least the same ground applied to claim 18.

Regarding claim 25, Ishii teaches, wherein the apparatus is a user equipment (UE) [FIGS. 8-9 and 12; ¶0132, UE as an apparatus].  

Regarding claim 26, Ishii teaches, “the processor”, as set forth above in claim 21. 
Claim 26 is rejected based on at least the same ground applied to claim 20.

Regarding claim 27, Ishii teaches, wherein the memory comprises the HARQ buffer [FIGS. 8-9 and 12; ¶0130, a data buffer storing user data regarding HARQ process].

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US Publication No. 2010/0177649, hereinafter, “Ishii) in view of Kim et al (US Patent No. 8,995,462) and further in view of Kim’460 et al (US Publication No. 2010/0027460) and further in view of Kim’931 et al (US Publication No. 2013/0229931) and further in view of Ouchi et al (US Publication No. 2017/0034808).  

Regarding claim 30, although aIshii further teaches, “the processor” and “the first uplink grant for the HARQ process” as set forth above in claims 15 and 21, and Ishii further teaches, based on the determine that the first uplink grant is for the new transmission, transmit the data using the first uplink grant [FIG. 12; ¶0145-0146, (UE) receives uplink scheduling grant (S1202), and when the value of the “bits indicating data size” is NOT “11111” (NO at S1204) (i.e., the first grant is for new transmission), a new transmission signal (not transmitted before) is provided using permitted resources (S1206)], and Kim’460 further teaches, based on the HARQ buffer of the HARQ process having data for transmission [FIG. 7; ¶0056, if the HARQ buffer is not empty(, the process goes to step 730)], transmit the data using the first uplink grant [FIG. 7; ¶0056-0057, (at step 730, if the NDI is determined to be toggled (indicated of initial transmission), goes to step 715, and if RV=0, performs step 725 where new MAC PDU using uplink transmission resource is transmitted], and Kim’931 further teaches, the dynamic uplink grant with the first RNTI [¶00291, dynamic service assignment with C-RNTI(s)], Ishii in view of Kim, Kim’460 and Kim’931 does not explicitly teach (see, emphasis), based on the determine that the first uplink grant is the dynamic uplink grant, transmit the data using the first uplink grant.
However, Ouchi, based on the determine that the first uplink grant is the dynamic uplink grant, transmit the data using the first uplink grant  [¶0095 and 0194, if PUSCH is scheduled by a dynamic scheduling grant, the PUSCH transmits the uplink data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Ishii in view of Kim, Kim’460 and Kim’931 with the teachings of Ouchi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 32, claim 32 is rejected based on at least the same ground applied to claim 30.

Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469